DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 1 October 2021.
Claims 21-37 are currently pending and being examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting element must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 21 is objected to because of the following informalities:  Line 7 recites “which first actuator”, should read “which the first actuator”. 
Line 10 “the front-facing side”, should read “a front-facing side”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-33, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 4,736,572) in view of Jelling (US 4,027,461).

Claim 21, Fang teaches a method for opening (Fig. 5; col. 2 l. 42-46) and closing (col. 2 l. 8-16) a bag (12; Fig. 2) for packaging a product (34 fills the bags with the product; Fig. 2; col. 4 l. 42-44) , comprising:
feeding a presented bag (12; Fig. 2) to a loading area of a bagging machine (col. 5 l. 18-20);
engaging a front-facing side (annotated Fig. 5) of the presented bag (12; Fig. 5) with a bag-open assembly (68; Fig. 5);

    PNG
    media_image1.png
    713
    881
    media_image1.png
    Greyscale
manipulating the position of a first actuator (72; Fig. 5) with respect to the loading area by operating a second actuator (70; Fig. 5) that is associated with the first actuator, which first actuator (72; Fig. 5) is associated with the bag-open assembly (68; Fig. 5) to move the bag-open assembly (see Fig. 5 showing suction cup 68 is attached to actuator 72); and
operating the first and second actuators (72, 70; Fig. 5) cooperatively (col. 5 l. 48-51) to:
pull the front-facing side (annotated Fig. 5) away from the loading area with the engaged bag-open assembly (68; Fig. 5) to position the front-facing side in an open configuration spaced from an opposite side (annotated Fig. 5) of the presented bag to define a bag-loading opening between the front facing and opposite sides and to permit loading the product into the presented bag through the bag-loading opening (col. 5 l. 35-44), and
move the front-facing side against the opposite side to close the bag-loading opening (col. 2 l. 8-16).
Fang does not disclose a bag coming from a sequence of connected bags. 
However, Jelling teaches a bag coming from a sequence of connected bags (supply of plastic bags 12; Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Fang, by having a supply of bags, as taught by Jelling, to allow for continuous loading of bags into the opening apparatus. 

Claim 25, Fang as modified by Jelling teaches the method of claim 21. Fang teaches wherein operating the first (72; Fig. 5) and second actuators (70; Fig. 5) cooperatively includes maintaining either the first actuator or the second actuator in an inactive state (col. 5 l. 35-44).

Claim 26, Fang as modified by Jelling teaches the method of claim 21, further comprising:
after closing the bag-loading opening, sealing the front-facing and opposite sides together (Fang: col. 6 l. 32-46).

Claim 27, Fang as modified by Jelling teaches the method of claim 26, wherein sealing the front-facing and opposite sides together includes heat-sealing the sides together (Fang: heat bars 82; Fig. 6).

Claim 28, Fang as modified by Jelling teaches method of claim 26, wherein sealing the front-facing and opposite sides together includes operating the first and second actuators (Fang: 72, 70; Fig. 5) and a sealing assembly (Fang: 82; Fig. 6).
Fang discloses the claimed invention except for the sealing assembly being located at the same location of the bag opening station. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have them be located at the same station. Since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 29, Fang as modified by Jelling teaches the method of claim 28, wherein the sealing assembly includes a sealing element, the method further comprising selectively exposing the sealing element to be proximate the front-facing and opposite sides prior to sealing the sides together (Fang: “heat bars are actuated to form a seal” col. 6 l. 40-41; bars 82 are on actuators therefore the elements are proximate to the sides before sealing).

Claim 30, Fang as modified by Jelling teaches method of claim 29, wherein the sealing element is extendable and retractable relative to the sealing assembly (Fang: “heat bars are actuated to form a seal” col. 6 l. 40-41).

Claim 31, Fang as modified by Jelling teaches the method of claim 30. Fang teaches wherein the sealing element (82; Fig. 6) includes a heating element (col. 6 l. 39-40).

Claim 32, Fang as modified by Jelling teaches the method of claim 26, further comprising separating the presented bag with the sides sealed together from a subsequent bag in the sequence of connected bags (Jelling: “The dispensing section also includes therein a sensing device (not shown) and a braking device 25 which provide for tearing away of a leading bag from the rest of the sequence of bags along a tear line 26 which defines the boundary between the trailing edge of the forwardmost bag and the leading open end of the bag immediately therebehind.” col. 3 l. 43-49).

Claim 33, Fang as modified by Jelling teaches the method of claim 32, wherein separating the presented bag from the subsequent bag includes separating the presented bag from the subsequent bag at a selectively tearable perforation feature between the presented bag and the subsequent bag (Jelling: “The dispensing section also includes therein a sensing device (not shown) and a braking device 25 which provide for tearing away of a leading bag from the rest of the sequence of bags along a tear line 26 which defines the boundary between the trailing edge of the forwardmost bag and the leading open end of the bag immediately therebehind.” col. 3 l. 43-49).

Claim 36, Fang as modified by Jelling teaches the method of claim 21, wherein engaging the front-facing side of the presented bag includes engaging the front-facing side with a suction (Fang: suction cup 36; Fig. 5).

Claim 37, Fang as modified by Jelling teaches the method of claim 27, further comprising disposing the product in the presented bag prior to closing the bag-loading opening (Fang: col. 6 l. 32-40).

Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Fang (US 4,736,572) in view of Jelling (US 4,027,461), further in view of Metzger (US 2006/0005553).

Claim 34, Fang as modified by Jelling teaches the method of claim 32.
Fang as modified by Jelling does not teach separating the presented bag from the subsequent bag includes separating the presented bag from the subsequent bag with a cutting element.
However, Metzger teaches separating the presented bag from the subsequent bag includes separating the presented bag from the subsequent bag with a cutting element (“Once it has been indicated that the bag has filled with ice, the bag can be sealed and cut. The heat seal bar and the bag cutter means is seen generally at 128. The heat seal bar and cutter means 128 has a heat strip attached to it and is moved with an analog motor (seen at 130) which provides for lateral movement of the heat sealer and cutter.” ¶[0043]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Fang and Jelling, by using a cutter to separate bags, as taught by Metzger, as an equivalent way to separate bags that results in the same outcome.

Claim 35, Fang as modified by Jelling teaches the method of claim 29. 
Fang as modified by Jelling does not teach separating the presented bag with the sides sealed together from a subsequent bag in the sequence of connected bags with a cutting element disposed proximate the sealing assembly.
However, Metzger teaches separating the presented bag with the sides sealed together from a subsequent bag in the sequence of connected bags with a cutting element disposed proximate the sealing assembly (“Once it has been indicated that the bag has filled with ice, the bag can be sealed and cut. The heat seal bar and the bag cutter means is seen generally at 128. The heat seal bar and cutter means 128 has a heat strip attached to it and is moved with an analog motor (seen at 130) which provides for lateral movement of the heat sealer and cutter.” ¶[0043]).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to modify the method of Fang and Jelling, by using a cutter to separate bags, as taught by Metzger, as an equivalent way to separate bags that results in the same outcome.

Allowable Subject Matter
Claims 22-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731